department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uil tax_exempt_and_government_entities_division number release date date date legend m dear we have considered your ruling_request dated date in which you requested certain rulings with respect to a wholly owned foreign_subsidiary background you are a nonprofit public benefit corporation recognized as a tax-exempt public charity under sec_501 and sec_509 b a vi three members make up the entirety of your board_of directors and serve as your officers your purpose stated in your articles of incorporation is to support foreign-born orphan children with food clothing housing education medical treatment psychological treatment and other similar support your plan is to operate programs in the united_states and internationally your initial international objective is to build an orphanage in foreign_country m toward that end you have formed a subsidiary entity in m subsidiary subsidiary is a nonprofit foundation and has no operations in the united_states subsidiary's governing statutes provide you with total control_over all aspects of subsidiary and its activities the statutes state that the entity is a subsidiary of you which will be directed and controlled by you the stated objective of subsidiary is to accomplish your purposes and directives furthermore to achieve this objective subsidiary is granted the power to act as proxy for you and under your direction in addition to these general provisions the statutes provide you with control of subsidiary's most important governing bodies and governing offices including the general assembly the board_of directors the executive director and the fiscal auditor the general assembly is the highest governing body within subsidiary and is tasked with providing instruction regarding subsidiary's programs and the use of subsidiary's funds the general assembly is controlled by the founding members the founding members must consist entirely of members of you the general assembly elects subsidiary's board however at least three of the five members of subsidiary's board must also be members of your board subsidiary's board updates you on - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ---- - - - - - - - - - - - - the expenditures of subsidiary on no less than a quarterly basis subsidiary's board has several internal executive positions including a president who is tasked with ensuring your directives are followed by subsidiary the general assembly appoints the executive director with your consent the executive director executes on the directives of the general assembly oversees all programs of subsidiary on a day to day basis and communicates with you on the functioning of subsidiary the general assembly also appoints the fiscal auditor the fiscal auditor is an independent professional accountant unrelated to the members of subsidiary who will audit the finances and accounting of subsidiary and report to you the fiscal auditor has the obligation to immediately report to you if any fiscal irregularities or issues arise apart from this structure of governance subsidiary's statutes include additional provisions that establish your control and oversight of subsidiary and ensure any funds contributed to subsidiary by you are used for charitable purposes subsidiary is not allowed to substantially engage in political propaganda or otherwise attempt to influence legislation or participate or intervene in any political campaign on behalf of any candidate for public_office subsidiary is also prohibited from allowing any of its funds to inure to the benefit of any of its directors trustees officers private shareholders or members or to individuals you also have the unilateral power to expel a member of subsidiary you are entitled to receive minutes of each meeting of the general assembly and entitled to a copy of the entire minute book of subsidiary upon request you can decide at any time to dissolve and liquidate subsidiary and proceeds from the liquidation after payment of all liabilities will be paid over to you furthermore all of subsidiary's funds are irrevocably dedicated to your charitable purposes subsidiary will require funding from you from time to time as it seeks to accomplish your charitable purposes in m towards that end you intend to transfer portions of donations you receive to subsidiary the proposed transaction decision-making regarding the proposed transaction is handled by your board under the general corporate authority granted to the board by your bylaws to help formalize and assist in the decision-making process your board passed certain resolutions regarding the proposed transaction these resolutions establish an advisory committee of the board which provides initial review and assessment of subsidiary's funding needs after review the committee provides a recommendation to your board regarding the request if the request is approved your president oversees transfer of the funds to subsidiary apart from a request for funds made by subsidiary your board may independently decide that funds are needed to further applicant's projects in m and can approve funding for those needs regardless the transfer of funds will not be approved by your board if any of the conditions in the resolutions are not met those conditions include that funds must be kept by subsidiary in a separate_account subsidiary must keep separate financial records regarding use of the funds your board maintains control_over the use of the funds subsidiary may only use the funds for your charitable purposes and as directed by your board subsidiary may not use the funds for any political campaign propaganda advocacy for legislation or private_inurement subsidiary must be current in providing accounting and audit information to you subsidiary remains controlled by you and its members and subsidiary is in compliance with its governing documents you also represent that you do not adhere to any earmarks or restrictions placed on donations by donors funds are solicited for general use by you in your various projects you are not required in your charter governing documents or by any other source to transfer contributed funds to subsidiary your board maintains independent control of the management of all donations under its general corporate authority and each transfer of funds to subsidiary is vetted rulings requested the proposed transaction will not adversely affect your sec_501 c tax-exempt status donations made to you that are used in the proposed transaction will be deductible by donors under sec_170 law sec_170 provides subject_to certain limitations a deduction for charitable_contributions as defined in sec_170 c payment of which is made in the taxable_year sec_170 defines the term charitable_contribution to include a contribution or gift to or for_the_use_of a corporation trust community chest fund or foundation a created or organized in the united_states or in any possession thereof or under the law of the united_states any state the district of columbia or any possession_of_the_united_states b organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals c no part of the net_earnings of which inures to the benefit of any shareholder or individual and d which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_501 c provides for the exemption from federal_income_tax of an organization organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office revrul_63_252 c b held that contributions to a charity organized in the united_states that transfers some or all of its funds to a foreign charitable_organization are deductible only if the contribution was to or for_the_use_of the domestic organization and that the domestic organization was not serving as an agent for or conduit of a foreign charitable_organization in order to satisfy the requirements of sec_170 a qualifying_organization may not be a mere conduit to a foreign charitable_organization the revenue_ruling states that the requirements of sec_170 c a would be nullified if contributions inevitably committed to go to a foreign organization were deductible solely because in the course of transmittal to the foreign organization they came to rest momentarily in a qualifying domestic organization in such cases the domestic organization would be only nominally the donee the real donee would be the ultimate foreign recipient the revenue_ruling further provides examples of domestic organizations that transferred donations to foreign organizations example concerns a domestic organization that formed a subsidiary in a foreign_country to facilitate its charitable operations there and intended to transfer donations to it the foreign organization was formed for purposes of administrative convenience and the domestic organization controlled every facet of its operations the revenue_ruling concluded that the domestic organization described in example was the real beneficiary of the contributions it received because the foreign organization was merely an administrative arm of the domestic organization accordingly contributions to the domestic organization described in example were deductible revrul_66_79 1966_1_cb_48 amplifying revrul_63_252 held that contributions to a domestic charity that were solicited for a specific project of a foreign charitable_organization were deductible under sec_170 if the domestic charity had reviewed and approved the project as being in furtherance of its own exempt purposes and it had control and discretion as to the use of the contributions the ruling concluded that the contributions received by the domestic charity were for_the_use_of the domestic organization and not the foreign organization revrul_63_252 holding amounts paid to a charitable_organization were not deductible where the contributions were earmarked for the benefit of a particular ward of the organization however special earmarking of the use or destination of funds paid to a qualifying charitable_organization may deprive the donor of a deduction if the gift is earmarked for a particular individual or organization it is appropriate to look beyond the fact that the immediate recipient is a qualifying_organization to determine whether the payment constitutes a deductible contribution in order for donations to be deductible the organization receiving the donations must have control and discretion over the donation unfettered by a commitment or understanding that the contribution would benefit a designated individual see revrul_62_113 1962_2_cb_10 the donor's intent must be to benefit the organization and not the individual recipient see revrul_68_484 1968_2_cb_105 similarly the domestic organization must have full discretion over whether to transfer the contributions to the foreign organization see revrul_66_79 revrul_68_117 1968_1_cb_251 describes an organization formed to help poor rural inhabitants of developing countries in part by conducting a guided self-help program for social and economic development in the rural areas of these countries this program includes furnishing expert guidance to subsistence-level farmer groups on modern agricultural methods livestock and poultry care and up-to-date marketing practices in an effort to raise their standard of living the organization was held to be exempt under sec_501 c as relieving the poor and distressed revrul_68_165 c b described a similar self-help program which was held to be charitable as relieving the poor and as promoting social welfare the organization joined with similar organization in latin america to promote student and cultural exchanges as well as provided technical and material assistance for self-help projects designed to improve the living conditions of the underprivileged people in latin america revrul_68_489 c b held that an organization will not jeopardize its exemption under sec_501 c of the code even though it distributes funds to organizations that are not exempt under sec_501 provided that it limits distributions to specific projects in furtherance of its own exempt purposes retains control and discretion over use of the funds and maintains records establishing that the funds were used for sec_501 c purposes analysis tax exempt corporations may conduct charitable operations overseas and retain tax exempt status revrul_71_460 a tax exempt_organization may distribute funds to a nonexempt organization and retain tax exempt status provided that the exempt_organization retains control and discretion as to the use of the funds that records establish that the funds were used for sec_501 c purposes and that the distributions are limited to specific projects that are in furtherance of its own exempt purposes your proposed transaction is consistent with the requirements delineated in revrul_68_489 you formed subsidiary in a foreign_country to facilitate its operations in that location subsidiary was formed to accomplish your purposes and for your administrative convenience you have complete control_over all aspects of subsidiary and its activities your corporate structure requires and gives you rights in ensuring that you maintain control and discretion of the use of funds that you distribute to your subsidiary you have a process of requiring accounting to determine that the funds you distribute are dedicated in furtherance of your exempt purposes and have controls for accounting that ensure that there are no co-mingling of funds in order for contributions to you to be deductible sec_170 requires you to be an organization described in sec_170 you represent you qualify as an organization described in sec_170 your proposed transaction is consistent with the requirements delineated in revrul_63_252 and revrul_66_79 as in example of revrul_63_252 you formed subsidiary in a foreign_country to facilitate its operations in that location subsidiary was formed to accomplish your purposes and for your administrative convenience you have complete control_over all aspects of subsidiary and its activities you represent that you do not adhere to any earmarks or restrictions placed on donations by donors funds are solicited for your general use in your various projects you are not required in your charter governing documents or by any other source to transfer contributed funds to subsidiary your board maintains independent control of the management of all donations under your general corporate authority and each transfer of funds to subsidiary is vetted the use of funds transferred in the proposed transaction is under your sole control and discretion you review assess and approve subsidiary's funding needs you require periodic accountings and audit information from subsidiary and you have the discretion to refuse to make contributions to subsidiary the funds that are transferred by you to subsidiary are used in furtherance of your charitable purposes conclusion based upon the information submitted and the representations you made you are not acting as a mere conduit but instead are considered the true recipient of the funds because you exercise full control and discretion over the use of contributions including those transferred to subsidiary in order to further your charitable purposes accordingly we conclude that the deductibility under sec_170 of donations made to you will not be affected if the donations are used in the proposed transaction and transferred to your international subsidiary rulings the proposed transaction will not adversely affect your sec_501 c tax-exempt status donations made to you that are used in the proposed transaction will be deductible by donors under sec_170 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the transaction described above under any other provision of the code this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not reach any conclusion as to the qualifying_distribution status of your proposed transfer under sec_4942 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative ' ' enclosure notice sincerely michael seto manager eo technical
